Citation Nr: 1707419	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  13-26 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to December 1961.  

This case came to the Board of Veterans' Appeals (Board) on appeal from November 2009 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that, in pertinent part, denied entitlement to service connection for ulcers and tinnitus, respectively. 

The Veteran testified before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is associated with the file.

The Veteran filed a claim for service connection for rhinitis, as well as a petition to reopen the claims for service connection for hypertension and bilateral hearing loss in May 2016, which were denied in an August 2016 rating decision.  The record does not contain a notice of disagreement with regard to those decisions. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's current tinnitus is the result of in-service acoustic trauma.

2. The Veteran does not have a current ulcer disability.


CONCLUSIONS OF LAW

1. Service connection for tinnitus is established. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. The criteria for entitlement to service connection for ulcers have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

VA's duty to notify was satisfied by a letter sent in August 2009, prior to the initial rating decision for the claim for service connection for ulcers. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary. 38 U.S.C.A §5103A (West 2014); 38 C.F.R. §3.159 (2016). Here, the Veteran's service treatment records, post-service treatment records, and the July 2013 VA examination report are part of the claims file. He has not identified any outstanding records.

The July 2013 VA examination report includes consideration of an accurate history and an opinion that is definitive and supported by a rationale. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). The examiner found no current gastrointestinal or duodenal disability, based on the examination findings and the Veteran's reports.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011). However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system, or arthritis become manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303 (b); Walker, 708 F.3d at 1336.

Where there is evidence of noise exposure during active service, tinnitus is considered a chronic disease under 38 C.F.R. § 3.309 (a) as "[o]ther organic diseases of the nervous system." Fountain v. McDonald, 27 Vet. App. 258 (2015).

Tinnitus 

Under the first Shedden element, the competent evidence must show that the Veteran has a current disability. In this regard, tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type." Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007). Because tinnitus is subjective, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002). In the Veteran's statements, he has consistently reported tinnitus symptomatology beginning after his military service and worsening to the present. 

A May 2012 VA treatment record shows that the Veteran reported constant tinnitus due to military noise exposure on while stationed a flight deck during service.  He denied post-service occupational or recreational noise exposure.  

In an August 2012 statement, the Veteran explained that he was stationed aboard the Ticonderoga aircraft carrier between 1959 and 1960.  During his first carrier takeoff, he lost his hearing for about five days.  Since that time, he had experienced constant ringing in his ears, which was worsened by his continued service on the aircraft carrier.  He reported that the ringing was becoming louder.

At an October 2012 VA treatment appointment, the Veteran reported constant high-pitched tinnitus. He again reported noise exposure from military aircrafts when he was stationed on an aircraft carrier.  He recalled that, during one of his initial flights, he was told to perform the Valsalva maneuver, but could not clear his ears. He had experienced tinnitus since that incident.  The treatment provider opined that the Veteran had longstanding tinnitus. 

In November 2012, the RO afforded the Veteran a VA audiological examination.  He reported recurrent tinnitus that began between 1959 and 1960.  The examiner opined that the tinnitus was at least as likely as not caused by or a result of military noise exposure, but failed to provide an adequate supporting rationale.  

Additionally, in December 2012, the Veteran informed a VA treatment provider that his tinnitus continued.

In May 2013, the RO obtained an addendum VA opinion.  The examiner opined that the tinnitus was less likely than not incurred in or caused by the claimed in-service injury or event.  His MOS was noted to be the civilian equivalent of an electronics technician, which was considered to have a moderate probability of exposure to hazardous noise levels.  The rationale was based upon the lack of tinnitus complaints in the Veteran's service treatment records, as well as the lack of continuity of symptomatology after service.

In June 2013, the Veteran submitted a statement, in which he again explained that his hearing became impaired immediately upon landing on an aircraft carrier during service.  He lost his hearing for the next four to five days, after which it ultimately returned with a continuous ringing.  

In April 2015, the Veteran reported constant tinnitus and a "crinkling sound," after noise exposure during his military service on aircraft carriers.  The treatment provider observed that his tympanic membrane was "very scarred." 

Most recently, the Veteran testified before the undersigned at a videoconference hearing in November 2016.  The Veteran stated that his MOS was an aviation electronic technician and that he spent four tours repairing jets on aircraft carriers.  He described one occasion in which he was awarded a flight over Mount Fuji with a pilot.  He was told to hold his nose and blow his ears open during the landing, but his ears did not open.  He began to experience a ringing in his ears almost immediately upon landing and visited the sick bay for the next five days.  The Veteran also described an incident in which he was present when over a dozen jet engines were running at one time on the flight deck of an aircraft carrier.  He explained that although a May 2012 VA treatment record indicated that he reported the onset of tinnitus as three to six months prior; he had meant that he was only just reporting his condition at that time, but that the symptoms had been constant since the first in-service incident.  He further testified that he wore headsets to alleviate the ringing sound.  

Based upon the November 2012 VA examination report, the post-service VA treatment records, the lay statements, and the November 2016 hearing testimony,  the Board finds that the Veteran has tinnitus. 

Next, under Shedden, the Veteran must have had an in-service injury or event. In the instant case, he asserts that his current tinnitus is due to military noise exposure.  He has repeatedly stated that his tinnitus began while aboard an aircraft carrier and has been constant since service. See October 2012 VA treatment record; see also November 2016 hearing testimony; see also November 2012 VA examination report; see also June 2013 statement. The Board finds the Veteran's statements both credible with regard to noise exposure and consistent with the documentation available, which reflects his military occupational specialty (MOS) as an aviation electronic technician where he would reasonably have been exposed to loud equipment, including jet plane engines on aircraft carriers, as acknowledged in the May 2013 addendum opinion. As such, the Veteran had an in-service injury; and, the second element of service connection is met.

Lastly, the record must contain a nexus between the claimed in-service injury and the current disorder. It is not in dispute that the Veteran now has a current diagnosis of tinnitus, as such is shown by the November 2012 VA examination and the May 2013 VA addendum opinion. Further, based on the Veteran's service, it has been conceded that he was exposed to acoustic trauma during service. See November 2016 hearing testimony; see also May 2013 VA addendum opinion. What remains necessary to substantiate his claim is competent evidence of a nexus between the tinnitus and the noise trauma in service. The Board finds that the tinnitus was incurred in active service as the evidence shows that he was exposed to hazardous noise during that time and that the ringing currently in his ears is due to this noise exposure. In this regard, where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a). 

As stated above, the Veteran's statements reflect consistent and credible complaints of tinnitus symptomatology, with a constant and high-pitched presence beginning in-service, and exacerbated symptoms that are "more bothersome during the day." See October 2012 and December 2012 VA treatment records; see also November 2016 hearing testimony.  Notably, the October 2012 VA treatment provider indicated that the tinnitus was a "longstanding" condition.  However, the Board acknowledges that the May 2013 VA examiner opined that the Veteran's tinnitus is not likely related to his period of service.  The VA examiner used the lack of documented complaints of tinnitus in the service treatment records to formulate the conclusion, and did not appear to give any weight to the lay statements regarding the in-service incident, as well as the onset and constant presence of the tinnitus since service. The Court has found that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service disorder and instead relies on the absence of evidence in the service treatment records to provide a negative opinion. See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).   Despite the May 2012 VA treatment record that noted a more recent onset of tinnitus, the Veteran has consistently reported that the ringing began immediately after landing on an aircraft carrier in-service.  Accordingly, the May 2013 addendum opinion is of less probative value. Hayes v. Brown, 5 Vet App 6 (1993). 

The Board places great probative value on the Veteran's statements regarding the onset and continuity of symptomatology as he is competent to report about what happened to him during service and his statements are found to be credible as they are consistent with the places, types, and circumstances as reflected by his DD Form 214. See Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a)). Resolving all doubt in favor of the Veteran, based on the foregoing, the Board finds that the Veteran's tinnitus began during active service. 

Accordingly, the evidence is at least in equipoise. Consequently, the benefit-of-the-doubt rule applies, and service connection for tinnitus is granted. Gilbert, 1 Vet. App. at 55.

Ulcers

Service treatment records document complaints of abdominal pain in September 1960, specifically dull, intermittent, and cramping pain that had lasted for four days.  No nausea, diarrhea, vomiting, or other symptoms were noted.  In September 1961, the Veteran initially complained of continuous stomach cramps, gas, and an upset stomach.  A week later, he was put on bed rest due to discolored stools, gas cramps, headaches, and slight nausea.  The treatment provider noted no vomiting.  He was diagnosed with an ulcer, discharged to full duty, and was advised to avoid spicy food and alcohol for at least two months.  Prior to discharge, his gastrointestinal system was noted to be normal. 

Post-service treatment records do not document any complaints or treatment related to ulcers.

In August 2009, the Veteran submitted a statement in support of his claim, in which he explained that his "acute blood ulcers" occurred shortly after he witnessed the deaths of fellow sailors on the aircraft carrier.  At that time, his treatment provider informed him that the ulcers were likely caused by stress.  The Veteran further stated that in the 1960's, he again experienced acute rectal bleeding.  He spent several weeks in the hospital and received a blood transfusion, medication, and was put on a special diet.  Prior to that incident, he reported experiencing bloating and excess gas, but very little pain.   

In June 2013, the Veteran again submitted a statement describing the occurrence of ulcers after witnessing the deaths of his shipmates on the aircraft carrier.   

In July 2013, the RO afforded the Veteran a VA examination.  The examiner noted a previous diagnosis of a duodenal ulcer in 1961, as documented by the service treatment records.  The Veteran reported experiencing abdominal pain with blood in his stools during service, which was treated with amphogel and half & half cream.  He was hospitalized and received two blood transfusions.  He was later discharged back to regular duty, followed his recommended diet, and did not have another recurrence of ulcers while in service.  He stated that about four years after discharge, in the mid-1960's, he was diagnosed with a bleeding ulcer.  He had not experienced any recurrence of duodenal ulcers, abdominal pain, or rectal bleeding since that time.  The examiner fully noted the medical history documented in the service treatment records. 

The examiner noted that the Veteran was not taking continuous medication for ulcers. He did not display any signs or symptoms due to stomach or duodenum conditions, including abdominal pain, anemia, weight loss, nausea, vomiting, hematemesis, or melena.  He had not had any incapacitating episodes due to signs or symptoms of any stomach or duodenum condition.  He did not have hypertrophic gastritis, post gastrectomy syndrome, vagotomy with pyloroplasty or gastroenterostomy, or peritoneal adhesions.  There were no significant diagnostic test findings or results.  There was no noted impact on his ability to work.  

The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He stated that the Veteran did not have a current gastrointestinal condition or duodenal ulcer, despite having one in 1961 and another in the mid-1960's.  The Veteran did not currently complain of abdominal pain or have symptoms of a duodenal ulcer.  Furthermore, his serum H.Pylori Ag antibody was negative, which, if positive, would be recognized as a risk factor for gastric diseases, such as a duodenal ulcer.  

At the November 2016 hearing, the Veteran testified that around 1959, six of his shipmates died as a result of a plane accident on the aircraft carrier.  He was tasked with retrieving bodies.  Several weeks after that incident, he experienced rectal bleeding and was hospitalized, where he spent a month being treated for acute bleeding ulcers.  He was informed that stress was the primary cause of ulcers and that the incident described was the only stress he had experienced.  He stated that in the mid-1960's, he again experienced rectal bleeding and received similar treatment.  He testified that the only problem he had experienced since the mid-1960's was extreme stomach gas and that he was otherwise "healthy."  The Veteran did report recent rectal bleeding, but stated that his treatment provider had informed him it was unrelated to his stomach and attributed it to something "internal," such as hemorrhoids.    

Although the Veteran may have experienced stress during service, the evidence shows no current gastrointestinal or duodenal disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection requires a current disability). A current disability is one shown at some time during the period beginning proximate to the date of claim.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013). In this case there is no evidence of a gastro intestinal disease for many years prior to the current claim. Upon discharge, his gastrointestinal evaluation revealed no ulcers and aside from a recurrence in the mid-1960's, there is no documentation of any complaints, treatment, or diagnoses related to a gastrointestinal or duodenal condition.  Furthermore, the July 2013 VA examiner found that the Veteran did not have a current gastrointestinal condition or duodenal ulcer and testing conducted at that time showed no abnormality or risk factors of any gastric diseases, including duodenal ulcers. The Veteran has not reported any pertinent symptomatology or treatment during the current appeal. There is no evidence of any post-service treatment, there is no other evidence to show a current underlying disability, and there is no indication of any change since July 2013.

Although the Veteran is competent to report observable complaints such as extreme stomach gas, he is not competent to provide a diagnosis to account for such complaints. Rather this question requires medical expertise due to the complex nature of the gastrointestinal system. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As such, the preponderance of the evidence is against service connection for ulcers. Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply; the Veteran's claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for ulcers is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


